DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed December 15, 2020.

Response to Amendment
Applicant's arguments filed December 15, 2020, have been fully considered but they are not persuasive.  
	With regards to applicant’s arguments countering the 35 USC § 102 rejection of claims 1, and 11, the applicant alleges (remarks page 5) that Bertelli fails to disclose or teach a door status signal with lock module that includes a door position signal.  Examiner respectfully disagrees.  
Bertelli discloses receiving an operating command at the locking apparatus and processing the received operating command to determine an actuator command, that is, the control circuit 450 upon receiving the operating command (signal) associated with the lock module (locking apparatus 100) detect at least a device to notify an owner of the locking apparatus of an identifier associated with the detected device to provide the ability to remotely transition (position the lock of the locking apparatus 100) to a locked or unlocked state (paras. 0009, 0068).  As noted supra, Bertelli teaches receiving the operating command (signal) that has identifier associated with the detected device to provide the ability to remotely transition (position the lock of the locking apparatus 100) 
	As to applicant’s remarks regarding claims 6, 15 as being unpatentable over Bertelli in view of Lyman, rejection of claims 5, 9, 14, 19 unpatentable over Bertelli and . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 8, 11-13, 15-18, are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Bertelli et al (hereinafter Bertelli) (US 2017/0051544).
	Regarding claims 1, 11, Bertelli discloses a security system for a building (para, 0079), comprising: 
	a plurality of lock modules, wherein each lock module is associated with a particular door and has an unlocked position that allows the particular door to open and a locked position that prevents the door from opening (locking apparatus 100 may comprise a central member 110 having a lifting member 112 and at least one stop member 114 located at an end thereof, apparatus 100 may be modularly formed of a 
	a door status signal associated with each lock module, wherein said door status signal comprises a unique identifier for the particular door associated with said lock module and a door position signal for the particular door associated with said lock module (the control circuit 450 comprises a transceiver 455 to send and receive control signals) (paras. 0066, 0067, 0068, please see response to arguments noted above); 
	a controller associated with each lock module (control circuit 450, fig. 4), wherein each controller transmits said door status signal for said associated lock module (the control circuit 450 comprises a transceiver 455 to send and receive control signals) (para. 0066, 0068); 
	a lock module command signal communicated to at least some of said controllers, wherein said lock module command signal directs at least some of said lock modules to reposition to either said unlocked position or said locked position (the locking apparatus includes a body, an actuator, and a lifting member, at least a portion of the lifting member being configured to be raised or lowered relative to the body according to a command position, the user interface application may be configured such that a user of the software may cause the control circuit 450 to actuate various operations corresponding to a user's command) (abstract; paras. 0008, 0067, 0068); and 
	wherein each controller enables said associated lock module (control circuit associated with the lock module) to reposition to said locked position when said door position signal reflects that the particular door associated with said associated lock module is shut (implicitly implied that the door is locked as the apparatus is configured to prevent a door or other means of entry from being opened while the locking apparatus is in a locked state, transceiver 455 associated with control circuit 450 sends and receives control signals to operate lock member for the door) (paras. 0005, 0067, 0068, please also see response to arguments noted above).
	Regarding claims 2, 12, Bertelli discloses wherein each lock module is attached to at least one of a door frame, a wall, or a floor surface adjacent to the particular door associated with each lock module (it is disclosed the lock with its lifting member can be attached to a door frame, para. 0045).
	Regarding claim 3, Bertelli discloses wherein said door status signal associated with each lock module further comprises a status of said associated lock module that identifies when said associated lock module is in said locked position (for example, the illuminating member may provide various color or display patterns to convey lock status, information related to usage (operation) or any other information desired to be conveyed by the locking apparatus 100) (para. 0055). 
	Regarding claims 4, 13, Bertelli discloses all limitation noted above with claim 1, Bertelli further discloses transceiver 455 may be configured to communicate with a software application to send and receive messages (signals) relating to a user device running the software application such that it may cause the control circuit 450 to actuate various operations enable a user to request locking apparatus 100 operate in either a locked or unlocked state allowing to control the locking apparatus 100 to perform the desired operation including permit a great variety of desired automation and remote control capabilities.  For instance, controller (control circuit 450) permit the locking apparatus of an identifier associated with the detected lock device and/or provide the ability to remotely transition the locking apparatus 100 to a locked or unlocked state (paras. 0067, 0068).  As understood, a heartbeat protocol is generally used to negotiate and monitor the availability of a resource to ensure its operational health, in the instant case, heartbeat is referred to provide notice that the locking apparatus 100 is in operational condition.  Bertelli discloses in an embodiment locking apparatus 100 may communicate a status to a user, for e.g., the locking apparatus 100 may emit a noise such as a beep, either continuously or at a specified interval, the illuminating member may blink to indicate backup power, the locking apparatus 100 may transmit an electronic communication to convey backup power usage to a user, etc. as a monitor means much the same way as a heartbeat may include periodic pings to monitor to confirm operability of lock module (para. 0059). 
	Regarding claims 7, 8, 17, 18, Bertelli discloses wherein said lock module command signal reflects that a door status signal for at least one of said plurality of lock modules indicates said at least one lock module is in said locked position (controller (control circuit 450) may permit the locking apparatus 100 to detect at least one device other than a paired user device and to notify an owner of the locking apparatus of an identifier associated with the detected device and/or provide the ability to remotely transition the locking apparatus 100 to a locked or unlocked state and may further enable the locking apparatus 100 to be programmed to operate in a locked or unlocked state at a predetermined time or event) (para. 0068).  
	Regarding claim 16, limitation recited is similar to limitation recited in claim 1, therefore treated and rejected likewise. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertelli et al (hereinafter Bertelli) (US 2017/0051544) in view of Lyman et al (hereinafter Lyman) (US 9,589,449).
	Regarding claims 6, 15, Bertelli discloses all limitation of the claim above with claim 1.  Bertelli does not expressly show wherein said door status signal associated with each lock module further comprises image data that reflects at least one of an image or a video of an area at said associated lock module.  Lyman in a similar field of endeavor discloses a camera or video recorder that can capture a still or video image that may be relevant to determining the cause of actuation of the actuator, circumstances surrounding or prompting initiation of the lockdown procedures, identification of the individual actually engaging or actuating the actuator, etc. (col. 5, lines 66-67; col. 6, lines 1-8). 

Claims 5, 9, 14, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertelli et al (hereinafter Bertelli) (US 2017/0051544).   
	Regarding claims 5, 14, Bertelli discloses wherein said door status signal associated with each lock module further comprises a vibration signal that reflects a level of vibration at said associated lock module.  Bertelli does not use the term vibration, however, expressly discloses locking apparatus 100 can communicate a status to a user in a number of ways, for instance via either continuous beep or blink to convey status for the lock additionally including reference to implementing accelerometer based attack detection via controller (control circuit) as an obvious sign of unusual movement or vibration conveyable to one or more individuals or organizations regarding the detected attack. 
	Regarding claims 9, 19, Bertelli discloses all limitation of the claim above with claim 1.  Bertelli does not expressly show wherein said lock module command signal provides a path for a threat to access a predetermined location.  Bertelli, however, expressly discloses locking apparatus 100 can communicate a door status signal for at least one of said plurality of lock modules indicates said at least one lock module is in said locked position (para. 0068).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include path via command signal with the known communication capability of Bertelli to communicate locking status, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
	
Claims 10, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Bertelli et al (hereinafter Bertelli) (US 2017/0051544) in view of Smith, III (US 9,353,550).   
	Regarding claims 10, 20, Bertelli discloses all limitation of the claim above with claim 1.  Bertelli further discloses either continuous beep or blink to convey status for the lock, however does not show a speaker associated with each lock module, and each speaker transmits an audible signal that reflects at least one of said unlocked or locked position of said associated lock module.  Smith in a similar field of endeavor discloses audible alerting device, such as a speaker and a set of instructions providing operational directions to the local microprocessor 222 and/or the master microprocessor 262 that can include a step of emitting an audible alert (col. 12, lines 38-45).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to comprise a speaker with the system of Bertelli for the benefit of sounding/announcing via the speaker door lock condition audibly associated with the lock module.  One of ordinary skill in the art would be motivated to do so to provide individual to determine the status of each door lock throw bolt 134 of all of the monitored door assemblies 100 more quickly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/  
Primary Examiner, 
Art Unit 2632.